Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1-2, 4, 6-11, and 14-20 are pending, claims 3, 5, and 12-13 are cancelled, claims 1, 4, 11, and 14 are amended, and claims 5 and 11 and 14-20 are withdrawn. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4, 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ribarov (U.S. 2019/0290946) in view of Wolfe (U.S. 2008/0245898) and Hoffjann (U.S. 2016/0362191).
With respect to claim 1, Ribarov discloses A system for fire suppression, the system comprising: a fuel tank inerting system configured to produce an inert gas mixture (paragraph 0012, where ASM generates nitrogen enriched air which is used in fuel tank inerting); a water source (paragraph 0015, noting that a storage tank of the generated water can be utilized); and a misting nozzle directed into a cargo hold (cargo holds 14, nozzles being those from 31, a mist is noted created in paragraph 0014); wherein the misting nozzle being configured to produce a mist solution using the inert gas mixture and 
Wolfe, paragraph 0027, discloses a highly effective atomization of droplets in a range of 50-80 microns at a psi of 20. Noting that this results in a small atomization, which allows for effective and efficient fire fighting to occur (paragraph 0007). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a low pressure nozzle output such as Wolfe into the nozzle of Ribarov. The examiner does not that the nozzle of Wolfe is a hand held adjustable nozzle, but the teachings of using a small droplet low pressure mist in effectively fighting a fire would still be desirable in a stationary mist nozzle as it would be in a portable one, as such find droplets at low pressures would have the desired fire extinguishing effect. 
Hoffjann discloses, abstract, using at least one catalytic converter adapted for producing water and oxygen depleted air being utilized with a fuel cell, allowing for a supply system for providing at least oxygen depleted air and water in a vehicle, which supply system is capable of independently generating oxygen depleted air and, if required, water in case of an emergency. At the same time, the complexity and the weight of the supply system shall be as low as possible in order to reduce costs (paragraph 0005). Further noting, that the oxygen depleted air is approximately 12% or less, allowing it to be usable for suppressing fires on board or used for fuel tank inerting or increasing safety in the fuel system (paragraph 0005)
It would have been obvious to one having ordinary skill in the art to utilize the system of creating inert gas (and the bi product of water) as disclosed by Hoffjann as doing so would allow for the 
With respect to claim 2, Ribarov as modified discloses the water source is an onboard water tank, a condensation tank, or a combination thereof (the tank being a condensation tank as the water is noted condensed from the various elements of 54).  
With respect to claim 4, Ribarov as modified discloses the water source is condensation from the fuel tank inerting system (see Hoffjann paragraph 0032, as Hoffjann is now the ODA and water producing system used in Ribarov). 
	With respect to claim 6, Ribarov as modified discloses the low pressure misting nozzle is configured to create a mist at a pressure of less than 2 atm (as Wolfe discloses 20 psi, which is 1.36atm).
	With resect to claim 7, Ribarov as modified discloses the inert gas mixture comprises no greater than 16% oxygen (as Hoffjann discloses the oxygen depleted air in their system under 12%).
With respect to claim 8, Ribarov as modified discloses the inert gas mixture comprises carbon dioxide, nitrogen, or a combination thereof (disclosing nitrogen, paragraph 0012).  
With respect to claim 9, Ribarov as modified discloses the mist solution consists of water particles no larger than 1000 microns (Wolfe discloses, paragraph 0027, droplets are less than 100 and preferable in the range of 50-80 microns).  
With respect to claim 10, Ribarov as modified discloses the mist solution has an average particle size of no greater than 100 microns (Wolfe discloses, paragraph 0027, droplets are less than 100 and preferable in the range of 50-80 microns). 
Response to Arguments/Amendments

	Applicant’s arguments, see Applicants Arguments, filed 11/29/2021, with respect to the previous rejection have been fully considered and are persuasive in view of the amended claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hoffjann as disclosed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397. The examiner can normally be reached M-F 730am-4pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752